Schaeffer, P. J.,
— Defendant, having been adjudged guilty of disorderly conduct after a hearing before a justice of the peace, has appealed to this court. He is a member of a religious group who style themselves Jehovah’s Witnesses. He and others *322of the group have for several years been going to the town of Kutztown and there have been endeavoring to spread the tenets of their sect by the use of a sound truck, by phonographs, and by the distribution and sale of pamphlets and books. Kutztown is a borough of several thousand people who are orderly and well-disposed and who in general are members of some church.
The disorderly conduct charged is that Palms as the leader or member of his group came to Kutztown upon many occasions, the principal ones being October 28 and October 29, 1939, and disturbed the public generally, collectively or individually, by using a sound truck, the emanation of which could be heard for two blocks, by parading the streets and carrying placards containing statements such as “Religion is a Snare and a Racket,” and by visiting all the homes in the town in an endeavor to induce the people to listen to a phonographic record setting forth their beliefs or to buy pamphlets or books from them.
There is evidence to support these allegations.
There is also evidence that defendant, if he did not direct the actions of other members of his group, acted as their spokesman and representative in dealing with borough officials.
We are dealing here not with the alleged violation of a borough ordinance but with the violation of the statute. Section 406 of The Penal Code of June 24, 1939, P. L. 872, 18 PS §4406, provides that “Whoever wilfully makes or causes to be made any loud, boisterous and unseemly noise or disturbance to the annoyance of the peaceable residents near by . . . whereby the public peace is broken or disturbed ... is guilty of the offense of disorderly conduct . . .”
There is no question that certain of the conduct of defendant and his group did in fact prove to be an annoyance to the peaceful residents of Kutztown and there seems to be justification for the contention that de*323fendant’s operation of the sound truck produced loud, boisterous, and unseemly noises. There are also the questions as to whether the Saturday night procession and the Sunday morning descent upon all the homes in the borough do not constitute unseemly disturbances.
And now, to wit, May 15, 1941, defendant’s demurrer is overruled and a further hearing is hereby fixed for Wednesday, May 21,1941, at 9 a.m. (e. s. t.).